Dear Senator Cheek:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You have asked for an opinion concerning La.R.S. R.S. 47:337.10(K), which provides that:
  K. (1) Except as provided in Paragraph (2) of this Subsection, the following medications shall be exempt from the sales and use tax of any political subdivision in any parish with a population between two hundred thirty thousand and three hundred thousand according to the most recent federal decennial census:
  (a) Vaso-endothelial growth factor, known as VEGF inhibitors, including but not limited to Visudyne and Macugen.
  (b) Complex biologics such as monoclonal antibodies, including but not limited to Infliximab.
  (2) The provisions of Paragraph (1) of this Subsection shall not apply to sales and use taxes levied by the parish governing authority, the school board, or the sheriff of any such parish until after July 1, 2006.
Specifically, you ask whether the sales and use tax exemption applies only to an individual's purchase of the medications listed in that statute or whether the exemption would apply to purchases by a clinic as well.
We could not find any authority that stands for the proposition that the sales and use tax exemption applies only to purchases by individuals. Thus, it is the opinion of this office that the sales and use tax exemption provided in La.R.S. 47:337.10(K) for certain specified medications also applies to purchases made by a clinic. *Page 2 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By: ___________________________ BENJAMIN A. HUXEN II Assistant Attorney General
  JDC/BAHII:crt